Citation Nr: 0405709	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an extra-schedular rating for migraine 
headaches, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for hypertension with 
mild hypertensive cardiovascular disease, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of subcortical stroke.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1985.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions by the RO that denied the 
veteran's claim for a rating in excess of 50 percent for 
migraine headaches; denied her claim for a rating in excess 
of 10 percent for hypertension with mild hypertensive 
cardiovascular disease; denied TDIU; and granted service 
connection for residuals of subcortical stroke, and assigned 
a 10 percent evaluation therefor.

When the veteran filed her substantive appeal (VA Form 9) 
with respect to the foregoing issues in September 2002, she 
indicated that she wanted to have an electronic hearing 
before the Board.  See 38 C.F.R. § 20.700(e) (2003).  In July 
2003, she submitted a VA Form 9 indicating, instead, that she 
wanted to appear personally at a hearing before the Board in 
Washington, D.C.  See 38 C.F.R. § 20.702 (2003).  
Subsequently, however, by a statement dated in August 2003, 
she withdrew her request for a BVA hearing in Washington, 
D.C., and asked that her appeal be forwarded "directly to 
the BVA . . .."  38 C.F.R. § 20.702(e) (2003).  
Consequently, no further hearing action is required at this 
time.  

During a hearing held before a decision review officer at the 
RO in April 2003, the veteran stated that she wished to 
withdraw her claim for a higher schedular evaluation for 
migraine headaches, recognizing that 50 percent was the 
maximum evaluation available for that disability under the VA 
rating schedule.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2003).  Accordingly, the Board need not address that 
issue further.  See 38 C.F.R. § 20.204 (2003); 38 C.F.R. 
§ 20.204 (2002); Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993) (oral statements reduced to writing in a hearing 
transcript satisfy the requirement that a communication be 
"in writing").  However, in light of the fact that the 
veteran limited her withdrawal to the issue of her 
entitlement to a higher schedular evaluation, and given that 
she and her representative have continued to argue for a 
higher evaluation on an extra-schedular basis (see, for 
example, the VA Form 1-646 submitted in August 2003),  the 
matter of her entitlement to an extra-schedular rating for 
migraine headaches remains on appeal.

In her substantive appeal, dated in September 2002, the 
veteran raised the issue of her entitlement to service 
connection for a psychiatric disorder on a secondary basis.  
Inasmuch as the RO has not yet taken adjudicatory action on 
that issue, it is referred to the RO for further action, as 
appropriate.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

As noted above, it is the Board's conclusion that the matter 
of the veteran's entitlement to an extra-schedular rating for 
migraine headaches remains before the Board on appeal.  
Notably, however, when the RO most recently furnished her a 
supplemental statement of the case (SSOC) in May 2003, it 
treated the extra-schedular issue as having been withdrawn, 
and did not provide any discussion or analysis with respect 
to how the evidence obtained since September 2002 (when the 
statement of the case was issued) impacted on the matter.  As 
a result, remand is required for issuance of a new SSOC 
addressing this issue.  See 38 C.F.R. §§ 19.29, 19.31 (2003).

After the RO certified the veteran's appeal to the Board in 
August 2003, the veteran submitted additional evidence.  The 
evidence included, among other things, a report of nerve 
conduction studies performed by VA in October 2003 for 
evaluation of paresthesias in her hands, and a November 2003 
VA report of treatment for hypertension.  In the Board's 
view, this evidence is "pertinent" to the veteran's claims 
for higher evaluations for her hypertension and residuals of 
cortical stroke, and her claim for TDIU.  Moreover, although 
it appears from the record that the new evidence may have 
been received at the Board more than 90 days after the RO's 
certification and transfer of the veteran's appeal, see 
38 C.F.R. § 20.1304(b), the evidence submitted was clearly in 
VA's possession prior to that time.  Accordingly, because the 
Board is charged with constructive notice of evidence in VA's 
possession, see Bell v. Derwinski, 2 Vet. App. 611 (1992), 
and because the veteran has not waived her right of initial 
RO review, the Board finds that remand is likewise required 
for issuance of a new SSOC as to these three issues.

The Board also notes that the criteria for rating diseases of 
the cardiovascular system were amended effective January 12, 
1998.  See Schedule for Rating Disabilities; The 
Cardiovascular System, 62 Fed. Reg. 65,207 (Dec. 11, 1997).  
Under the old criteria, separate ratings could not be 
assigned for hypertensive heart disease and hypertensive 
vascular disease.  This was so because the criteria for 
rating one condition overlapped with the criteria for rating 
the other.  See 38 C.F.R. 4.104, Diagnostic Code 7007 (1997) 
(including "sustained diastolic hypertension, diastolic 120 
or more" as a rating criterion for hypertensive heart 
disease).  Under those circumstances, the assignment of 
separate ratings violated the rule against pyramiding.  See 
38 C.F.R. 4.14.  Under the new criteria, however, elevated 
diastolic readings are no longer listed as a criterion for 
rating hypertensive heart disease.  Accordingly, on remand, 
the RO should consider whether the veteran is entitled to 
separate ratings for hypertension and hypertensive 
cardiovascular disease.  See, e.g., Esteban v. Brown, 6 Vet. 
App. 259 (1994); VAOPGCPREC 23-97.

Finally, the Board finds that it would be helpful to obtain 
updated records of the veteran's treatment at the VA Medical 
Center (VAMC) in Jackson, Mississippi, and to have the 
veteran re-examined.  This is so because it is clear from the 
record that she continues to receive treatment at the VAMC in 
Jackson, and because she has made statements (see, for 
example, her statement dated in January 2003) suggesting that 
her disabilities may have worsened since the time that she 
was last examined for VA compensation purposes.  See 
38 C.F.R. § 3.327(a) (2003) (re-examinations are generally 
required if evidence indicates that there has been a material 
change in a disability or that the current rating may be 
incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(VA should have scheduled the appellant for another 
examination under circumstances where he complained of 
increased disability two years after his last examination).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should contact the VAMC in 
Jackson, Mississippi, for purposes of 
obtaining any relevant records of treatment 
that may have been generated since the time 
that such records were last procured in 2003.  
The evidence obtained should be associated 
with the claims folder.

2.  After the above development has been 
completed, the RO should arrange to have the 
veteran scheduled for a VA neurological 
examination.  The examiner should review the 
claims folder in connection with the 
examination.  The examiner should provide a 
full description of the impact that the 
veteran's migraine headaches have on function 
and employability, and should identify and 
describe any current residual manifestations 
of cortical stroke.  A complete rationale for 
all opinions should be provided.

3.  The RO should also arrange to have the 
veteran scheduled for a VA cardiology 
examination.  The examiner should review the 
claims folder in connection with the 
examination.  Exercise testing should be 
conducted, and the examiner should indicate 
whether dyspnea, fatigue, angina, dizziness, 
or syncope are produced at workloads of (1) 
three or less metabolic equivalents (METs), 
(2) greater than three, but less than five 
METs, (3) greater than five, but less than 
seven METs, (4) greater than seven, but less 
than ten METs, or (5) greater than ten METs.  
If a laboratory determination of METs by 
exercise testing cannot be done for medical 
reasons, the examiner should provide an 
estimate of the level of activity (expressed 
in METs and supported by specific examples, 
such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  The examiner 
should indicate whether the veteran's cardiac 
condition requires continuous medication; 
whether there is evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray; 
whether there is evidence of chronic 
congestive heart failure; whether there is 
evidence of acute congestive heart failure 
within the last year and, if so, whether 
there was more than one episode; and whether 
there is any left ventricular dysfunction 
and, if so, whether the ejection fraction is 
(1) less than 30 percent, (2) 30 to 50 
percent, or (3) more than 50 percent.  Serial 
blood pressure readings should also be 
recorded.  A complete rationale for all 
opinions should be provided.

4.  The RO should request the examiners 
conducting the aforementioned examinations to 
consult for purposes of providing a joint 
opinion as to whether the veteran's service-
connected disabilities (migraine headaches, 
hypertension with cardiovascular disease, and 
residuals of cortical stroke) combine to 
render the veteran unemployable.  A complete 
rationale for the opinion should be provided.

5.  After completing the foregoing 
development, and any other action required by 
the VCAA, the RO should re-adjudicate the 
claims here on appeal.  In so doing, the RO 
should consider whether the veteran is 
entitled to separate ratings for hypertensive 
heart disease and hypertensive vascular 
disease.  If the benefit sought remains 
denied, the RO should furnish an SSOC to the 
appellant and her representative.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of all cases that have 


been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


